DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 and 06/16/2022; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 9, filed 05/16/2022, with respect to claim 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(d) of claim 6 has been withdrawn. 
Applicant’s arguments, see page 9, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1, 6, 14, and 19 under 35 U.S.C. 103 as being unpatentable over US 20170325214 A1 to Lu et al. from hereon Lu in view of US 20170034863 A1 to Zhang et al. from hereon Zhang-863 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view ofUS-20170295601-A1 to Kim et al. from hereon Kim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170325214 A1 to Lu et al. from hereon Lu in view of US 20170034863 A1 to Zhang et al. from hereon Zhang-863 and US-20170295601-A1 to Kim et al. from hereon Kim.

Regarding claim 1 Lu teaches...a wireless communication method, comprising: sending, by a first terminal device, a first request that is used to request a second terminal device to release a first radio resource (P.11 and 140 discloses the firs terminal sending a request for resources that is used to request a second terminal to release a first radio resource described as idle resources.  The base station performs the processing the requests and assignment of resources. P. 77 also provides another example of the sending of a message to the second terminal to release resources); but does not teach... determining, by the first terminal device, a first available radio resource set, wherein the first available radio resource set comprises at least a part of the first radio resource, and radio resources comprised in the first available radio resource set are consecutive in frequency domain; and sending, by the first terminal device, information by using the first available radio resource set.

Zhang-863 teaches   determining, by the first terminal device, a first available radio resource set, wherein the first available radio resource set comprises at least a part of the first radio resource (P.194, discloses the first terminal described as UE A obtains first available radio resource set described as resources from a resource pool which includes parts of the first resource pool and the resources are consecutive ); and sending, by the first terminal device, information by using the first available radio resource set (P.5 discloses the sending by the first terminal device described as UE using the first available radio resource set describe as the next available resource).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Zhang-863 because it allows an apparatus or method to send resource allocation that includes indication information (Zhang-863, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Kim teaches… and radio resources comprised in the first available radio resource set are consecutive in frequency domain  (P.940-941, discloses the radio resources being consecutive where the resource blocks in the frequency domain being allocated by indicating the starting position and number of blocks for D2D transmission in the PSSCH specified in the frequency resources as indicated in the RA field)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Kim because it allows an apparatus or method to send and receive resource allocation sequentially mapped to each region in the frequency domain (Kim, P.20, Fig. 56). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Lu , Zhang-863, and Kim  teach the method according to claim 1, Zhang-863 teaches...wherein before the determining, by the first terminal device, a first available radio resource set, the method further comprises: listening, by the terminal device, to the at least a part of the first radio resource (P.194 discloses a listening procedure to detect the status of the resources in this case listening to an idle resource).

Regarding claim 14  Lu teaches ...A wireless communications apparatus (P.125 ), comprising a processor (P.74) and a transceiver coupled to the processor (P. 48), wherein the transceiver is configured to send a first request that is used to request a second terminal device to release a first radio resource (P.11 and 140 discloses the firs terminal sending a request for resources that is used to request a second terminal to release a first radio resource described as idle resources.  The base station performs the processing the requests and assignment of resources ); but does not teach...the processor is configured to determine a first available radio resource set, wherein the first available radio resource set comprises at least a part of the first radio resource, and radio resources comprised in the first available radio resource set are consecutive in frequency domain; and the transceiver is further configured to send information by using the first available radio resource set.

Zhang-863 teaches... the processor is configured to determine a first available radio resource set, wherein the first available radio resource set comprises at least a part of the first radio resource, and radio resources comprised in the first available radio resource set are consecutive in frequency domain (P.194, discloses the first terminal described as UE A obtains first available radio resource set described as resources from a resource pool which includes parts of the first resource pool and the resources are consecutive ); and the transceiver is further configured to send information by using the first available radio resource set (P.5 discloses the sending by the first terminal device described as UE using the first available radio resource set describe as the next available resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Zhang-863 because it allows an apparatus or method to send resource allocation that includes indication information (Zhang-863, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Lu and Zhang-863, and Kim teach the wireless communications apparatus according to claim 14, Zhang-863 teaches...wherein the processor is further configured to: before determining the first available radio resource set, listen to the at least a part of the first radio resource via the transceiver  (P.194 discloses a listening procedure to detect the status of the resources in this case listening to an idle resource).

Claim(s) 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170325214 A1 to Lu et al. from hereon Lu, US-20170034863 A1 to Zhang et al. from hereon Zhang-863 and US-20170295601-A1 to Kim et al. from hereon Kim in view of US 20190069200 A1 to Zhang et al. from hereon Zhang.

Regarding claim 2 Lu, Zhang-863, and Kim teach the method according to claim 1, but does not teach...wherein the first request comprises at least one of the following: indication information used to indicate the first radio resource; identification information or group identification information of the second terminal device; sidelink control information of the second terminal device; time information, wherein the time information is used to indicate an effective time of releasing the first radio resource; information about a radio resource that the second terminal device is recommended to select; information about a radio resource that the second terminal device is recommended to avoid selecting; information used to indicate a third radio resource, wherein the third radio resource does not comprise the first available radio resource set; or information used to indicate a fourth radio resource, wherein the fourth radio resource comprises the first available radio resource set.

Zhang teaches... wherein the first request comprises at least one of the following: indication information used to indicate the first radio resource (P.3 and 74  discloses the use of Mode 1 and Mode 2 where Mode 1 is within coverage and Mode 2 is out of coverage in sidelink communication the indication information that has configuration information of a physical sidelink control channel resource pool containing timing, and position of subframe ); identification information or group identification information of the second terminal device; sidelink control information of the second terminal device; time information, wherein the time information is used to indicate an effective time of releasing the first radio resource; information about a radio resource that the second terminal device is recommended to select; information about a radio resource that the second terminal device is recommended to avoid selecting; information used to indicate a third radio resource, wherein the third radio resource does not comprise the first available radio resource set (P.126 discloses information for a third radio resource described as a radio resource that is randomly selected from a pool or resources ); or information used to indicate a fourth radio resource, wherein the fourth radio resource comprises the first available radio resource set.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Zhang because it allows an apparatus or method to send resource allocation by determining the resource allocation or a subset of the resources and transmitting corresponding information on the determined PSCCH and PSSCH resources (Zhang, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Lu and Zhang-863 teach the wireless communications apparatus according to claim 14, but does not teach...wherein the first request comprises at least one of the following: indication information used to indicate to release a radio resource; identification information or group identification information of the second terminal device; sidelink control information of the second terminal device; time information, wherein the time information is used to indicate an effective time of releasing the first radio resource; information about a radio resource that the second terminal device is recommended to select; information about a radio resource that the second terminal device is recommended to avoid selecting; information used to indicate a third radio resource, wherein the third radio resource does not comprise the first available radio resource set; or information used to indicate a fourth radio resource, wherein the fourth radio resource comprises the first available radio resource set.

Zhang teaches... wherein the first request comprises at least one of the following: indication information used to indicate to release a radio resource (P.3 and 74  discloses the use of Mode 1 and Mode 2 where Mode 1 is within coverage and Mode 2 is out of coverage in sidelink communication the indication information that has configuration information of a physical sidelink control channel resource pool containing timing, and position of subframe ); identification information or group identification information of the second terminal device; sidelink control information of the second terminal device; time information, wherein the time information is used to indicate an effective time of releasing the first radio resource; information about a radio resource that the second terminal device is recommended to select; information about a radio resource that the second terminal device is recommended to avoid selecting; information used to indicate a third radio resource, wherein the third radio resource does not comprise the first available radio resource set (P.126 discloses information for a third radio resource described as a radio resource that is randomly selected from a pool or resources ); or information used to indicate a fourth radio resource, wherein the fourth radio resource comprises the first available radio resource set.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Zhang because it allows an apparatus or method to send resource allocation by determining the resource allocation or a subset of the resources and transmitting corresponding information on the determined PSCCH and PSSCH resources (Zhang-863, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170325214 A1 to Lu et al. from hereon Lu in view of US 20170034863 A1 to Zhang et al. from hereon Zhang-863, US-20170295601-A1 to Kim et al. from hereon Kim and WO-2020231302-A1 to Lingstroem.

Regarding claim 8 Lu teaches A wireless communication method, comprising(Fig. 1, P. 125 discloses a resource allocation method for V2V-based resource allocation that is understood as an example of a wireless communication method): wherein the first request is used to request the second terminal device to release a first radio resource; and releasing, by the second terminal device, the first radio resource based on the first request (P.12 discloses the first request issued by the first terminal request the resource to be released by the second terminal the first radio based resources), but does not teach...receiving, by a second terminal device, a first request sent by a first terminal device, wherein the first request is used to request the second terminal device to release a first radio resource; wherein a first available radio resource set comprises at least a part of the first radio resource, and radio resources comprised in the first available radio resource set are consecutive in frequency domain; and releasing, by the second terminal device, the first radio resource based on the first request.

Lingstroem teaches... receiving, by a second terminal device, a first request sent by a first terminal device (Page 8, Lns. 24-31 disclose steps 204 and 206 receiving by a second terminal a first request by a first terminal), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Lingstroem because it allows an apparatus or method to V2V resource allocation identified by resource request messages based on a priority type (Lingstroem, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Zhang-863 teaches   determining, by the first terminal device, a first available radio resource set, wherein the first available radio resource set comprises at least a part of the first radio resource (P.194, discloses the first terminal described as UE A obtains first available radio resource set described as resources from a resource pool which includes parts of the first resource pool and the resources are consecutive )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Zhang-863 because it allows an apparatus or method to send resource allocation that includes indication information (Zhang-863, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Kim teaches… domain  (P.940-941, discloses the radio resources being consecutive where the resource blocks in the frequency domain being allocated by indicating the starting position and number of blocks for D2D transmission in the PSSCH specified in the frequency resources as indicated in the RA field)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu by incorporating the teachings of Kim because it allows an apparatus or method to send and receive resource allocation sequentially mapped to each region in the frequency domain (Kim, P.20, Fig. 56). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Lu, Zhang-863, Kim and Lingstroem teach the method according to claim 8, Lu teaches...wherein after the receiving, by the second terminal device, the first request, the method further comprises: sending, by the second terminal device, a second request to a network device (P.139, discloses the second terminal device described as second user sends a second message to a network device described as a base station), wherein the second request comprises at least one of the following: the indication information used to indicate the first radio resource (P.139, Lns. 6-15, discloses the second user reports user equipment identifier information same as what the first user identifies ); the identification information or the group identification information of the second terminal device; the sidelink control information of the second terminal device; the time information, wherein the time information is used to indicate the effective time of releasing the first radio resource; information about a radio resource that the network device is recommended to select for the second terminal device; information about a radio resource that the network device is recommended to avoid selecting for the second terminal device; information used to indicate an eighth radio resource, wherein the eighth radio resource does not comprise the first radio resource; or information used to indicate a ninth radio resource, wherein the ninth radio resource comprises the first radio resource.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170325214 A1 to Lu et al. from hereon Lu in view of US 20170034863 A1 to Zhang et al. from hereon Zhang-863, US-20170295601-A1 to Kim et al. from hereon Kim and WO-2020231302-A1 to Lingstroem in view of US 20190069200 A1 to Zhang et al. from hereon Zhang.

Regarding claim 9 Lu, Zhang -863, Kim, and Lingstroem teach the method according to claim 8, but does not teach...wherein the first request comprises at least one of the following: indication information used to indicate the first radio resource; identification information or group identification information of the second terminal device; sidelink control information of the second terminal device; time information, wherein the time information is used to indicate an effective time of releasing the first radio resource; information about a radio resource that the second terminal device is recommended to select; information about a radio resource that the second terminal device is recommended to avoid selecting; information used to indicate a third radio resource, wherein the third radio resource does not comprise the first radio resource; or information used to indicate a fourth radio resource, wherein the fourth radio resource comprises the first radio resource.

Zhang teaches... wherein the first request comprises at least one of the following: indication information used to indicate the first radio resource (P.3 and 74  discloses the use of Mode 1 and Mode 2 where Mode 1 is within coverage and Mode 2 is out of coverage in sidelink communication the indication information that has configuration information of a physical sidelink control channel resource pool containing timing, and position of subframe ); identification information or group identification information of the second terminal device; sidelink control information of the second terminal device; time information, wherein the time information is used to indicate an effective time of releasing the first radio resource; information about a radio resource that the second terminal device is recommended to select; information about a radio resource that the second terminal device is recommended to avoid selecting; information used to indicate a third radio resource, wherein the third radio resource does not comprise the first radio resource (P.126 discloses information for a third radio resource described as a radio resource that is randomly selected from a pool or resources ); or information used to indicate a fourth radio resource, wherein the fourth radio resource comprises the first radio resource.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lu and Lingstroem by incorporating the teachings of Zhang because it allows an apparatus or method to send resource allocation by determining the resource allocation or a subset of the resources and transmitting corresponding information on the determined PSCCH and PSSCH resources (Zhang-863, ,Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 3-5, 7, 10, 12, 13, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance of the claim under discussion is the inclusion of “wherein before the sending, by the terminal device, the first request, the method further comprises: listening, by the first terminal device, to radio resources to obtain at least one second available radio resource set, wherein a quantity of radio resources comprised in each second available radio resource set is less than a quantity of target radio resources, and the radio resources comprised in each second available radio resource set are consecutive in frequency domain“. Also claim 7 discloses “wherein before the determining, by the first terminal device, a first available radio resource set, the method further comprises: receiving, by the first terminal device, a first response sent by the second terminal device, wherein the first response comprises at least one of the following: indication information used to indicate to release the first radio resource; indication information used to indicate to release a fifth radio resource, wherein the fifth radio resource is a part of the first radio resource; indication information used to indicate to release a sixth radio resource, wherein the first radio resource is a part of the sixth radio resource; or information used to indicate a seventh radio resource, wherein the seventh radio resource does not comprise the first radio resource” where the prior art of record in stand-alone form nor in combination read into the disclosed claims 3 and 7 as supported by the specification. Claims 10, 13, 16, and 20 receive similar treatment as they have similar disclosures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20210076436-A1 to Feng discloses receiving and sending terminals in D2D both in and out of coverage; US-20130201847-A1 to Chincholi discloses adhoc networks and resource allocation; US-20210014791-A1 to Freda discloses power savings methods as they pertain to low overhead resource allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476